Mario Pittoni, J.
Motion to open the default of the defend-
ant Honig granted upon the condition that $100 be paid to the plaintiff, and that the proposed answer be served within 10 days after the service of a copy of the order to be entered herein.
The excuse given by the insurance carrier representing the defendant Honig is in fact no excuse whatsoever. However, as the defendant Honig has submitted an affidavit of merits, and the court has no desire to penalize him for the neglect of the insurance carrier, the default will be -opened, with the terms imposed (Keenan v. Waring, 12 A D 2d 601 [1st Dept.]; Bongiorno v. Salomene, 7 A D 2d 650 [2d Dept.]). It must also be added that in view of the five or six years delay in bringing negligence actions to trial in Nassau County a careless failure to join issue causes greater delay and injustice.